Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 1 of 18

                                :y$,
                                   '
                                   :,% # /
                              IJM TED STA TES DISTW CT COU RT
                              SOUTH ER N D ISTRICT OF FLORIDA

                            Case No.o:lg-cv-6lo6g-D im itrouleas/snow
    M A RK W .LILLY
            Plaintiœ counterclaim -D efendant
    V.

    SANTAND ER CO N SUM ER U SA IN C.
    d/b/a CH RYSLER CAPITAL
            Defendant/counterelaim -plainll
                                                 /


                 D EFEN DAN T'S AM ENDED OBJECTION S ANlàRESPO N SES TO
                    INTER RO GA TORY N O .1 O F PLAINTIFF'S FIR ST SET O F
                            INTERR O GA TO RIES TO DEFENDAN T

          Pursuantto Rules26 and 33 ofthe FederalRulesofCivilProcedure,Defendant

   SantanderConsumerUSA lnc.(Fb/aChryslerCapitalCfhryslerCapital'')servesitsAmended
   ObjectionsandResponsestoPlaintiffMarkW .Lilly'sFirstSetoflnterrogatoriesasfollows:
                                      IN TERRO G ATOR IES

                   ldentify,and describe as precisely asyou can,Defendant's,orany ofitsvendor's

   effortsand actionsrelated to a federaltradem ark and/orcopyrightsearch conducted before

   utilizingPlaintim sSlogan CCONLY PAY FOR W I'IAT YOU USE'')intheproductionofeither
   orboth ofDefendant'sPlacem atorV ideo.

          RESPON SE:

          ChryslerCapitalobjectstothisinterrogatoryonthegroundthatitseeksinformation
   protectedfrom disclosurebytheattorney-clientprivilege.ChryslerCapitalfurtherobjectstothis
   interrogatory on the ground thatitisvaguebecause itisunclearwhatism eantby a çtcopyright

    search.''ChryslerCapitalfurtherobjectstothisinterrogatol.
                                                            yonthegroundthatitseeks
                                                 1
   91458928v.1
N   Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 2 of 18




       inform ation thatisneitherrelevantto any claim ordefense norproportionalto the needsofthe

       Case.

               Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
       ChryslerCapitaldid notcreate the Placem atand has no inform ation responsive to this

       intenogatory concerning the Placem at.ChryslerCapitaldeveloped a video directed to custom ers

       whosevehicle leasetenn isaboutto end.ChryslerCapital'slegaldepartm entreviewed and

       approved the Video before itw aspublished on ChryslerCapital'swebsite.

               AM EN DED RESPON SE:

               ChryslerCapitalincorporatesitspriorobjectionsand responsetolnterrogatoryNo.1in
       1 11.ChryslerCapitalfurthersupplem ents itsresponse asfollows:EFG created the Placem at.

       ChryslerCapitalfurthernotesthatGreg Gordon did notshow a copy ofthe Placem atto Plaintiff

       atthe January 2019 meeting.Rather,M r.Gordon showed Plaintiffa copy ofan educationalflyer

       thatChryslerCapitaldeveloped in 2013.See CC000076-CC000077.ChryslerCapitalhasno

       furtherorm ore specific responsive inform ation in itspossession,custody,orcontrol.EFG

       advised ChryslerCapitalthatEFG hasno infonnation concerning tia federaltradem ark and/or

       copyrightsearch conductedbeforeutilizing Plaintim sSlogan (EONLY PAY FOR W HAT YOU
       USE')in theproduction ofeitherorboth ofDefendant'sPlacematorVideo.''




       91458928v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 3 of 18
*'




                                         AS TO OBJECTION S ONLY ,

     Dated:M arch 15,2021.

                                         /s/H StraatTennev
                                         H.StraatTenney+rohacvicej
                                         LOCKE LORD LLP
                                         200 Vesey Street, 201 Floor
                                         New York,' N Y 10281
                                         Te1:212.912.2915
                                         straat.tenney@lockelord.com
                                         Thom asJ.Cunningham
                                         Florida BarN o.121997
                                         LOCKE LORD LLP
                                         777 South FlaglerD rive
                                         Suite 215 EastTow er
                                         W estPalm Beach,FL 33401
                                         T.561.820.0201
                                         tcunningham@lockelord.com
                                         AttorneysforDefendant




     91458928v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 4 of 18
*




           1certify thaton the 15th day ofM arch 2021,lserved a true copy ofthe foregoing by

    em ailon PlaintiffM ark W .Lilly.

                                                            /s/H ,s'
                                                                   /m l/Tennev
                                                            H.StraatTenney




                                                 4
    91458928v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 5 of 18

                                 f/ t
                                    ki:
                                      '
                                      f# .
                                         a
                               UM TED STATES D ISTW CT CO UR T
                              SO IJTIIERN DISTRICT O F FLO RID A
                             C ase No.o:lg-cv-6l:6g-Dim itrouleas/snow

        M AR K W .LD LY
                  Plaintiœ counterclaim -Defendant
        V.

        SANTA NDER CO NSIM R U SA INC.
        d/b/a CH RY SLER CAPITAL
                  D efendanlcounterclaim -plainll
                                                     /


     D EFEN DANT'S AM EN DED OBJECTIO NS A ND RESPO NSES TO N O S.1-6 AND 9 O F
          PLM NTIFF'S FIRRT REOITESTS FO R PRO DUCTION O F DO CIM NTS

             DefendantSantanderConsumerUSA lnc.d/b/aChryslerCapitalCchryslerCapitalnl,by
    andthrough itsundersignedattorneys,servesitsAmendedObjectionsandResponsestoPlaintiff
    M ark W .Lilly'sFirstSetofRequestsforProduction ofDocum ents,msfollows:

                                D EFINITIO NS & INTRO DUCTIO N

             A.      The definitionsincluded aspartofDefendant'sFirstSetofRequests for

    Production ofDocumentsandThingstoPlaintiffservedonM ark W .Lilly Cçplaintiff'')on
    Septem ber30,2020 are incorporated herein by reference,unlessotherwise stated herein.

             B.      By agreeingto produceanydocumentsmsmay bein itspossession,custody,or
    controlthatare responsive to certain requests,D efendantm akesno representation asto whether

    such docum entsactually exist,and do notundertaketo respond to these requestsw ith

    documents.ProductionofdocumentsinresponsetotheRequestsisqualifiedbytheobjections,
    w hethergeneralorspecific,msserted herein.Production ofdocum entsdoes notwaive any

    objectionsasserted.


    91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 6 of 18




            C.     Defendantwillrespond totheRequestsbœsedonthebestofitspresentknowledge,

    informatiow andG liefkandbased ondocumentscurrently available.Theresm nsesare,atall

    times,subjecttosuchadditionalordifl-
                                       erentinformationthatdiscoveryorfutureinvestigationmay
    disclose,and such additionalknow le georfactsasm ay result9om eitherdiscovery or

    investigation.Defendant'sinvestigation iscontinuing.In the eventthatDefendnntlearnsof

    additionalresponsive non-privileged information,D efendantwilltim ely supplem entthese

    responsesinaccordancewiththerequirementsofRule26(e)oftheFederalRulesofCivil
    Procedure.D efendantreservestherightto supplem entoram end itsresponsesupon,am ong other

    things,discovery ofadditionalfacts and m aterialsand otherdevelopm entsin thisproceeding,

    however,Defendantobjectstoanyrequesttosupplementsuchresponsesexceptasrequiredby
    Rule26(e)oftheFederalRulesofCivilProcedureandtheLocalRules.
            D.    By itsproduction ofany information inresponsetotheRequests,Defendantdoes

    notwaiveanyrighttoobjecttotheadmissibilityofanysuchdocumentsorinformation,ator
    beforetrialorotherwise.AIlsuchobjectionsareexpresslyreserved.Specifk objectionsto
    individualRequestsare stated in responseto each such request.

                                REOU ESTS FO R PRO DU CTION

                  Produce alldocum entsand thingsconcerning Defendant'scrcation and datesof

    initialuse,public display and ordistribution ChryslerCapital'sPlacem atand Video.

           RESPON SE:

            ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
    proportionalto theneedsofthe caseto the extentthatitseeksKal1''docum entsand things

    concerninginformationthatisirrelevanttothesubjectmatterofthisaction.ChryslerCapital
    furtherobjectstothisrequestonthegroundthatitseeksdocumentsprotectedbytheattorney-


    91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 7 of 18




    clientprivilegeandworkproductdoctrine.ChryslerCapitalfurtherobjectstothisrequesttothe
    extentitinfersorim pliesthatChryslerCapitalcreated the Placemat.ltdid not.

            Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
    Follow ing a reasonable search,ChryslerCapitalwasnotable to identify any responsive,non-

    privileged docum entsw ithin ChryslerCapital'spossession,custody orcontrolrelating to

    ChryslerCapital'screation and datesofinitialuse,publicdisplay and ordistribution ofthe

    Placem at.ChryslerCapitalwillproduce responsive,non-privileged docum entsconcem ing

    ChryslerCapital'screation and datesofinitialuse,publicdisplay and/ordistribution ofthe

    V ideo.

           AM EN DED RESPON SE:

           ChryslerCapitalobjedstothisrequesttotheextentitinfersorimpliesthatChrysler
    CapitalcreatedthePlacemat.ltdidnot.ChryslerCapitalfurtherobjectstothisrequesttothe
    extentthatitinfersorim pliesthatEFG created the PlacematforChryslerCapital.EFG did not

    create thePlacem atfororatthe direction ofChryslerCapital.

           Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
    Following a remsonable search,ChryslerCapitalhmsproduced responsive,non-privileged
    documentsconcerning ChryslerCapital's creation and datesofinitialuse,public display and/or

    distribution ofthe V ideo.ChryslerCapitalidentified no furtherresponsive docum entsw ithin

    ChryslerCapital'spossession,custody orcontrolrelating to ChryslerCapital'screation and dates

    ofinitialuse,publicdisplay and ordistribution ofthe Placem at.EFG advised ChryslerCapital

    thatEFG identified no responsive docum entsw ithin EFG 'Spossession,custody orcontrol

    relating to EFG 'Screation and datesofinitialuse,public display and ordistribution ofthe

    Placem at.The Video isinapplicableto EFG .



    91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 8 of 18




               2.     Produce alldocum entsand thingsconcem ing the creation ofDefendant's

       Placem atincludingtherelated totallenqetraining services and m aterialsutilizingthePlacem at

       offered to dealers,including butnotlim ited to;training curriculum ,salesperson custom er

       interaction scripts,training presentations,in-person training provided eitherin-dealership,ata

       rem ote location oronllne.

               RESPON SE:

               ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
       proportionalto the nY softhe caseto the extentthatitseeksttall''documentsand things

   ,   concerninginformationthatisirrelevanttothesubjectmatterofthisaction.ChryslerCapital
       furtherobjectstothisrequestonthegroundthatitseeksdocumentsprotectedbytheattorney-
       clientprivilegeandworkproductdoctrine.ChryslerCapitalfurtherobjectstothisrequesttothe
       extentitinfers orim pliesthatChryslerCapitalcreated the Placem at.Itdid not.

              Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
       Follow ing areasonable search,ChryslerCapitalwasnotable to identify any responsive,non-

       privileged docum entsw ithin ChryslerCapital'spossession,custody orcontrolrelating to the

       creation ofthe ûtplacem atincluding the related totalleasetraining servicesand m aterialsutilizing

       the Placematofrered to dealers,including butnotlim ited to;training curriculum ,salesperson

       custom erinteraction scripts,training presentations,in-person training provided eitherin-

       dealership,ata rem ote location oronline.''

              A M EN DED RESPON SE:

              ChryslexCapitalobjectstothisreques'
                                                ttotheextentitinfersorimpliesthatChrysler
       Capitalcreatedtlw Placemat.ltdidnot.ChryslerCapitalfurtherobjectstothisrequesttothe



       91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 9 of 18




   extentthatitinfersorimpliesthatEFG created the Placem atforChryslerCapiul.EFG did not

   createthePlacem atfororatthe diredion ofCbryslerCapital.

           Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Follow ing are% onable search,ChryslerCapitalidentified no responsive docum entswithin

   ChryslerCapital'spossession,custody orcontrolrelating to the creation ofthe Eçplacem at

   including the related totalleasetraining servicesand m aterialsutilizing the Placematoffered to

   dealers,including butnotlim ited to;training curriculum ,salesperson custom erinteraction

   scripts,training presentations,in-person training provided eitherin-dealership,ata rem ote

   location oronline.''EFG advised ChryslerCapitalthatEFG identiied no responsive docum ents

   w ithin EFG 'Spossession,custody orcontrolrelating to the creation ofthe Eçplacem atincluding

   the related totallease training servicesand m aterials utilizing the Placem atoflkred to dealers,

   including butnotlim ited to;training curriculum ,salesperson customerinteraction scripts,

   training presentations,in-person training provided eitherin-dealership,atarem ote Iocation or

   online.''EFG hmsprovided a copy ofthe Placem atto ChryslerCapital,lease training slidesthat

   EFG developed forChryslerCapital,and invoices forthose services.See CC00353-589.

   However,none ofthe leasetraining slidesthatEFG developed forChryslerCapitalcontain the

   Placem at.

                  Produce al1docum entsand thingsconcem ing D efendant's,orany ofitsvendor's

   federaltrademark and/orcopyrightsearch conductedbeforeutilizingPlaintiY sSlogan C:ONLY
   PAY FOR W HAT YOU USE*'')intheproduction ofeitherorboth ofDefendsnt'sPlacemator
   V ideo.

          RESPON SE:




   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 10 of
                                      18



          ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
   proportionalto the needs ofthe case to theextentthatitseeksGçall''docum entsand things

   concerninginformationthatisirrelevanttothesubjectmatterofthisaction.ChryslerCapital
   furtherobjectstothisrequestonthegroundthatitseeksdocumentsprotectedbytheattonwy-
   clientprivilegeand workproductdoctrine.ChryslerCapitalfurtherobjectstothisrequestto the
   extentitinfersorim pliesthatChryslerCapitalcreated the Placem at.ltdid not.ChryslerCapital

   furtherobjectstothisrequestonthegroundthatççcopyrightsearch''isvagueandundefinedand
   copyrightlaw isunrelatedtotlw subjectmatlerofthisaction.
          Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Follow ing a reasonable search,ChryslerCapitalw asnotable to identify any responsive,non-

   privileged docum entswithin ChryslerCapital'spossession,custody orcontrolrelating to

   ChryslerCapital'sKorany ofitsvendor'sfederaltradem ark and/orcopyrightsearch conducted

   beforeutilizingPlaintiœ sSlogan(CONLY PAY FOR W I'IAT YOU USE')intheproduction of
   eitherorbothof(the)PlacematorVideo.''
          AM ENDED RESPON SE:

          ChryslerCapitalobjectstothisreques'tonthegroundthatitseeksinformationprotected
   from disclosure by the attornep clientprivilege.ChryslerCapitalwillprovide docum ents

   pertaining to whetheratradem ark search wmsconducted regarding thePlacem atby either

   ChryslerCapitaloritsvendors(ifanyl.ChryslerCapitalwillnotprovideanyopiniongivenby
   counselto ChryslerCapitaloritsvendors'trademark searchespertainingtothePlacemat.(DE
   103at8).ChryslerCapitalfurtherobjectstothisrequesttotheextentitinfcrsorimpliesthat
   ChryslerCapitalcreatedthePlacemat.Itdidnot.ChryslerCapitalfurtherobjectstothisrequest




  91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 11 of
                                      18



   to the extentthalitinfersorim plies+ atEFG created the Placem atforChryslerCapital.EFG did

   rtotcreate the Placem atfororatthedirection ofChryslerCapital.

          Subjecttoandwithoutwaiveroftheforegoing,CbryslerCapitalrespondsasfollows:
   Follow ing a reasonable search,ChryslerCapitalidentified no responsive docum entsw ithin

   ChryslerCapital'spossession,custody orcontrolrelating to ChryslerCapital'stçorany ofits

   vendor'sfederaltradem ark and/orcopyrightsearch conducted before utilizing PlaintifrsSlogan

   (IONLY PAY FOR W HAT YOU USE')in theproduction ofeitherorboth of(the)Placemator
   Video.''EFG advised ChryslerCapitalthatEFG wasunable to identify any responsive

   docum entsw ithin EFG 'Spossession,custody orcontrolrelating to EFG 'S Gfederaltradem ark

   and/orcopyrightsearch conductedbeforeutilizing PlaintiY sSlogan(IONLY PAY FOR W HAT
   YOU USE')intheproductionofeitherorbothof(the)PlacematorVideo.''TheVideois
   inapplicableto EFG .

          4.     Produce alIdocum entsand thingsconcerning Defendant'sorany ofitsvendor's

   com m unications,offerings,announcem ents,advertising orschedules offering the Placem atand

   orany ofitsrelated leasetraining servicesand m aterialsto dealers.

          RESPON SE:

          ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
   proportionalto theneedsofthe cmqe to theextentthatitseekstçall''docum entsand things

   concerning ChryslerCapital'sttorany ofitsvendor'scomm unications,offerings,

   announcem ents,advertising orschedulesofrering ...any ofitsrelated lease training services

   and m aterialsto dealers.''The only relevantmaterialsto thism atterarethe Placem atand Video.

   Allotherçtleasetraining services and m atedals''thatdo no1contain the descriptive phrmse tçonly

   PayforWhatYouUse''areirrelevanttothesubjectmatterofthisaction.



  91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 12 of
                                      18



          Subjecttoandwithoutwaiveroftheforegoing,CbryslerCapitalrespondsasfollows:
   Follow ing a reasonable search,ChryslerCapitalw msnotabltto identify any responsive,non-

   privileged docum entswithin ChryslerCapital'spossession,custody orcontrolrelating to

   ChryslerCapital'sûçorany ofitsvendor'scom m unications,oFerings,announcem ents,

   advertising orschedulesoFering the Placem at.''

          AM ENDED RESPON SE:

          ChryslerCapitalrespondsasfollow s:Following areasonable search,ChryslerCapital

   identified no responsive docum entswithin ChryslerCapital's possession,custody orcontrol

   relating to ChryslerCapital'sktorany ofitsvendor'scom m unications,oflkrings,announcem ents,
   advertising orschedulesoflkring the Placem at''orleasetraining m aterialsthatutilizethe

   Placem atorany such m aterialsthatwere provided to autom obile dealers.EFG hasprovided

   ChryslerCapitalw ith invoicesand slides relating to lease training servicesthatEFG provided

   ChryslerCapitalin 2013 and 2014.See CC00353-575,CC00578-589.N one ofthe invoicesor

   leasetraining slidesthatEFG developed forChryslerCapitalconcem oruse thePlacem at.EFG

   advised ChryslerCapitalthatEFG identified no furtherresponsive docum entsw ithin EFG 'S

   possession,custody orcontrolrelating to itsticom m unications,oflkrings,announcem ents,

   advertising orscheduleso/ering the Placem at''or Ieasetraining m aterialsthatutilizethe

   Placem atorany such m aterialsthatwere provided to autom obile dealers.

          5.     Produce a com plete listofalldealerships,FCA dealersand non-FCA dealers,who

   received the placem atand orany ofitsrelated lemsetraining servicesorm aterialsfrom

  D efendantorany ofitsvendors,including each dealer'sprinciples/ow ners,key m anager's

   nam es,dealership addresses/locations,phone num bers,and the exactdateseach dealerfirst

  received thePlacem atand/orany ofDefendant'slease training servicesorm aterials.


                                                 8
  91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 13 of
                                      18



           RESPON SE:

           ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
   proportionalto theneedsofthe case to the extentthatitseeksa listofalldealershipsthat

   received adocum entthatChryslerCapitalneithercreated nordistributed.ChryslerCapital

   furtherobjectstothisrequesttotheextentitinfersorimpliesthatChryslerCapitalcreatedthe
   Placemat.ltdid not.

           Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Following aremsonable search,ChryslerCapitalwmsnotableto identify any responsive,non-

   privileged docum entsw ithin ChryslerCapital'spossession,custody orcontrolrelating to <<a

   com plete Iistofal1dealerships,FCA dealersand non-FCA dealers,who received the placem at

   and orany ofitsrelated Iease training servicesorm aterialsfrom D efendantorany ofitsvendors,

   including each dealer'sprinciples/ow ners,key m anager'snam es.dealership addresses/locations,

   phone num bers,and theexactdateseach dealerfirstreceived thePlacem atand/orany of

   Defendant'sleasetraining servicesorm aterials.''

          AM EN DED RESPON SE:

          ChryslerCapitalobjectstothisrequesttotheextentitinfersorimpliesthatChrysler
   CapitalcreatedthePlacemat.Itdidnot.ChryslerCapitalfurtherobjectstothisrequesttothe
   extentthatitinfersorim pliesthatEFG created the Placem atforChryslerCapital.EFG did not

   create thePlacem atfororatthe direction ofChryslerCapital.

          Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Following areasonable search,ChryslerCapitalidentitied no responsive docum entswithin

   ChryslerCapital's possession,custody orcontrolrelatingto t1acom plde listofalldealerships,

   FCA dealersand nOI-FCA dealers,w ho received the Placem atand orany ofitsrelated lemse


                                                 9
   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 14 of
                                      18



   training servicesorm aterialsfrom D efendantorany ofitsvendors,including each dealer's

   principle ow ners,key m anager'snames.dealership addresses/locations,phone num bers,and the

   exactdateseach dealerflrstreceived the Placem at''and/ortraining materialsutilizing the

   Placem at.EFG tm ined ChryslerCapitalemployees.EFG did nottrain dealersordealership

   em ployees.EFG advised ChryslerCapitalthatEFG identified no responsivedocum entsw ithin

   EFG 'Spossession,custody orcontrolrelating to ttacom plete Iistofalldealerships,FCA dealers

   and non-FCA dealers,who received the Placem atand orany ofitsrelated lease M ining services

   orm aterials 9om D efendantorany ofitsvendors,including each dealer'sprinciples/ow ners,key

   manager'snam es,dealership addresses/locations,phone num bers,and theexactdateseach

   dealerfirstreceived thePlacem at''and/ortraining m aterialsutilizing the Placem at.

           6.    Produce alldocum entsand thingsconccrning any and alIrevenue,feesor

   consideration received by Defendant'sorby any ofitsvendors,paid by dealersforthe Placem at

   and orany ofitsrelated lease training servicesorm aterials.

           RESPON SE:

          ChryslerCapitalobjectstothisrequestonthegroundthatitisoverbroadandnot
   proportionalto the nee softhecmseto the extentthatitseeksttall''documentsand things

   concerninginformationthatisirrelevanttothesubjectmatterofthisaction.ChryslerCapital
   furtherobjedstothisrequesttotheextentthatitseeksinformationconcerningbusiness
   arrangementsbetweenthirdparties(i.e..unnamed çtvendors''andGdealers'')towhich Chrysler
   Capitalisnotaparty.ChryslerCapitalfurtherobjectstothisrequestonthegroundthat
   çtconsideration''isvagueandundefined.ChryslerCapitalfurtherobjectstothisrequesttothe
   extentitinfersorimpliesthatChryslerCapitalcreated tlw Placem at.ltdid not.




                                                  10
   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 15 of
                                      18



           Subjecttoandwitbotltwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Following a remsonable search,ChryslerCapitalw asnotable to identify any responsive,non-

   privileged doclzm entsw ithin ChryslerCapital'spossession,custody orcontrolrelating to Eçany

   andallrevenue,feesorconsiderationreceivedby(ChryslerCapital)orbyanyofitsvendors,
   paid by dealersforthe Placem atand orany ofits related leasetraining servicesorm aterials.''

           AM EN DED RESPON SE:

           ChryslerCapitalobjectstothisrequesttotheextentitinfersorimpliesthatChrysler
   CapitalcreatedthePlacemat.ltdidnot.ChryslerCapitalfurtherobjectstothisrequesttothe
   extentthatitinfersorim pliesthatEFG created the Placem atforChryslerCapital.EFG did not

   createthe Placem atforChryslerCapital.

           Subjecttoandwithoutwaiveroftheforegoing,ChryslerCapitalrespondsasfollows:
   Following a reasonable search,ChryslerCapitalidentifed no responsive docum entswithin

   ChryslerCapital'spossession,custody orcontrolrelating to ttany and allrevenue,feesor

   considerationreceivedby(ChryslerCapital)orbyanyofitsvendors,paidbydealersforthe
   Placem at''and/ortraining m aterialsutilizing the Placem at.EFG hasprovided ChryslerCapital

   with invoicesrelating to lease training servicesthatEFG provided ChryslerCapitalin 2013 and

   2014.See CC00353-575,CC00578-589.Noneofthe invoicesthatEFG provided Chrysler

   Capitalcontain the Placem at.EFG advised ChryslerCapitalthatEFG identified no further

   responsivedocum entsw ithin EFG 'Spossession,custody orcontrolrelating to tiany and a1l

   revenue,feesorconsiderationreceivedby(ChryslerCapital)orby IEFGI,paidbydealersforthe
   Placem at''and/ortraining m aterialsutilizing the Placem at.

          9.      Produce alldocum entsand thingsconcem ing the exikenceofany and all

   insurance policiesoragreem entsDefendantcan identify thatChryslerCapitalcarrieson its own,



   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 16 of
                                      18



   oreitherofitsparentcompanies(SantanderorFCA),orthatanyofitsvendorsrelativetothis
   action carry,m ay have any type oftterrorsand om issions''insurance coveragethatm ightbe

   liabletosatisfyallorpartofapossiblejudgmentorsettlementinthisaction.
           RESPON SE:

          Follow ing a remsonable search,ChryslerCapitalwmsnotableto identify any responsive,

   non-privileged docum entsw ithin ChryslerCapital'spossession,custody orcontrolrelatingto

   Etany and allinsurance policiesoragreem entsDefendantcan identify thatChryslerCapital

   carriesonitsown,oreitherofitsparentcompanies(SantanderorFCA),orthatanyofits
   vendorsrelativeto this action cany m ay have any type ofterrorsand om issions'insurance

   coveragethatmightbeliabletosatisfyallorpartofapossiblejudgmentorsettlementinthis
   action.''

          A M EN DED RESPON SE:

          ChryslerCapitalrespondsasfollow s:Follow ing a reasonable search,ChryslerCapital

   identified no responsive docum entswithin ChryslerCapital'spossession,custody orcontrol

   relating to Giany and aIIinsurance policiesoragreem entsDefendantcan identify thatChrysler

   Capitalcarrieson itsown,oreitherofitsparentcompanies(SantanderorFCA),orthatanyofits
   vendors,including EFG ,relative to thisaction carry,m ay have any type of ierrorsand

   omissions'insurancecoveragethatmightbeliabletosatisfyallorpartofapossiblejudgmentor
   settlementin thisaction.''ChryslerCapitalisnotrelying on any insurancepolicy thatm ay be

   liabletosatisfyallorpartofajudgmentinthiscase.




   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 17 of
                                      18



   Dated:M atch 15,2021

                                         /s/J1 StraatTennev
                                         H.StraatTenney (pro hacvice)
                                         LOCKE LORD LLP
                                         200 Vesey Street,20* Floor
                                         New Y ork,NY 10281
                                         T.212.912.2915
                                         straat.
                                               tenney@ lockelord.com
                                         ThomasJ.Cunningham
                                         Florida BarNo.121997
                                         LOCKE LO RD LLP
                                         777 South FlaglerDrive
                                         Suite215 EastTower
                                         W estPalm Beach,FL 33401
                                         T.56l.820.0201
                                         tcunningham@ lockelord.com
                                         AttorneysforDefendant




   91458934v.1
Case 0:19-cv-61069-WPD Document 122-1 Entered on FLSD Docket 03/29/2021 Page 18 of
                                      18



                                  CERTIH CA TE OF SERW CE

           lcertify thaton this 15th day ofM arch,2021,Iserved a true copy ofthe foregoing by

   em ailon PlaintiF M ark W .Lilly.

                                                            /s/H 5#/rzw /Tennev
                                                            H .StraatTenney




                                                 14
   91458934v.1
